DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

           The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

           The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


            Claims 1, 4 – 7, 9, 14 – 15, 17 and 19 – 24 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu (“Convolutional Neural Network based Age Estimation from Facial Image and Depth Prediction from Single Image”, Australian National University, January 2016) in view of Kwak et al (US 2018/0121748).

            Re claim 1, Qiu teaches of a recognition method, comprising: extracting an image feature (local level features, Section 3.2.1 and Page 18, Paragraph 2) of an object from a region of the object (regions, Paragraph 2, Page 18, Fig.3.1 and Section 3.2.1) which is obtained from an image (facial images, Paragraphs 1 – 2, Page 18, Fig.3.1 and Section 3.2.1); obtain confidence information (probability distribution representation to encode age, Section 3.2.3, Page 22, Paragraph 1) containing probabilities (probability vector, Pages 20 – 22) that the object (11 age segments, first paragraph of Chapter 3.2.3, Page 22) belongs to each values or classes for a first attribute (age, Pages 20 – 22) by a classifier (CNN, Chapter 2, Pages 15 – 16) for the first attribute (age, Chapter 3.2.3, similarity, Page 22, Paragraphs 2 – 3 of chapter 3.2.3); and recognize the first attribute of the object using the determined sample information (the performance of age prediction is evaluated by MAE, Section 3.3). However, Qui does not specifically teach of a recognition apparatus, comprising: one or more processors; and at least one memory coupled to the one or more processors, the at least one memory having stored thereon instructions which, when executed by the one or more processors, cause the apparatus to perform the method. Qui does not specifically teach of wherein the confidence information contains probabilities that the object belongs to each values or classes for a second attribute which corresponds to the first attribute.
            Kwak teaches of a recognition apparatus, comprising: one or more processors; and at least one memory coupled to the one or more processors, the at least one memory having stored thereon instructions which, when executed by the one or more processors, cause the apparatus to perform the method (Paragraphs 0093 and 0138). Kwak further teaches of wherein the confidence information containing probabilities that the object belongs to each values or classes for a second attribute (gender, Figures 3 – 5) which corresponds to the first attribute (age, Figures 3 – 5) (female age probability, male age probability, Fig.5) (Paragraphs 0066 – 0071, Figures 3 – 5). 


            Re claim 4, Qiu and Kwak teach all the limitations of claim 1, as well as Qiu teaches of the first attribute is age of human (age of human, Chapter 3.2.3, Paragraph 1, Page 22) and the second attribute is human's attribute (gender, Pages 23 and 27); and each of the plurality of sample information contains the ground truth of the age (ground truth, Page 22, equation 3.2 and Pages 23 and 34). Kwak further teaches of the second attribute is human's attribute corresponding to the age(female age probability, male age probability, Fig.5); and each of the plurality of sample information contains the probability of the age (Page, equation 3) and the second attribute with the confidence information (male/female age probability, Paragraph 0068).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the second attribute be a human's attribute corresponding to the age and the second attribute with the confidence information for improved classification.



            Re claim 6, Qiu and Kwak teach all the limitations of claim 1 as well as Kwak teaches of determining the second attribute using at least one classifier for the second attribute (Paragraphs 0055 – 0056); wherein the sample information is determined using the determined second attribute (equations 2 and 12).
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the sample information determined using the determined second attribute for improved results.

            Re claim 7, Qiu and Kwak teach all the limitations of claim 6 as well as Kwak teaches of wherein the sample information is determined by filtering the plurality of the sample information using the second attribute (for example calculating the male age probability filters out the female age).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have determined the sample information by filtering the plurality of the sample information using the second attribute for providing better results.

            Re claim 9, Qiu teaches of wherein the object is human, wherein the first attribute and the second attribute of the object are facial attributes of the human (nose and eyes, Page21, first paragraph) or body attributes of the human.

            Re claim 14, Qiu teaches of a recognition method, comprising: extracting an image feature (local level features, Section 3.2.1 and Page 18, Paragraph 2) of an object from a region of the object (regions, Paragraph 2, Page 18, Fig.3.1 and Section 3.2.1) which is obtained from an image (facial images, Paragraphs 1 – 2, Page 18, Fig.3.1 and Section 3.2.1); obtain confidence information (probability distribution representation to encode age, Section 3.2.3, Page 22, Paragraph 1) containing probabilities (probability vector, Pages 20 – 22) that the object (11 age segments, first paragraph of Chapter 3.2.3, Page 22) belongs to each values or classes for a first attribute (age, Pages 20 – 22) by a classifier (CNN, Chapter 2, Pages 15 – 16) for the first attribute (age, Chapter 3.2.3, Paragraph 1, Page 22); determine sample information from a plurality of sample information (θi and θi+1, Page 22, Paragraphs 2 – 3 and MAE, Section 3.3, Page23) containing at least a ground truth of the first attribute and the confidence information for the first attribute (ground truth, Page 22, equation 3.2 and Pages 23 and 34), based on similarity between the obtained confidence information and confidence information for each of the plurality of sample information (similarity, Page 22, Paragraphs 2 – 3 of chapter 3.2.3); and determining distribution for the first attribute (Page 22, first paragraph of 3.2.3) of the object using the determined sample information (the performance of age prediction is evaluated by MAE, Section 3.3). However, Qui does not specifically teach of a recognition apparatus, comprising: one or more processors; and at least one memory coupled to the one or more processors, the at least one memory having stored thereon instructions which, when executed by the one or more processors, cause the apparatus to perform the method. Qui does not specifically teach of wherein the confidence 
            Kwak teaches of a recognition apparatus, comprising: one or more processors; and at least one memory coupled to the one or more processors, the at least one memory having stored thereon instructions which, when executed by the one or more processors, cause the apparatus to perform the method (Paragraphs 0093 and 0138). Kwak further teaches of wherein the confidence information containing probabilities that the object belongs to each values or classes for a second attribute (gender, Figures 3 – 5) which corresponds to the first attribute (age, Figures 3 – 5) (female age probability, male age probability, Fig.5) (Paragraphs 0066 – 0071, Figures 3 – 5). 
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an recognition apparatus, comprising one or more processors; and at least one memory coupled to the one or more processors, the at least one memory having stored thereon instructions which, when executed by the one or more processors, cause the apparatus to perform the method for reduced memory latency and increased bandwidth. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have grouped the first attribute on different attributes for a more efficient recognition.

            Re claim 15, Qiu teaches of wherein the instructions, when executed by the one or more processors, further cause the apparatus to: obtain a plurality of images from a video (Page 2, Section 1.3), wherein the distribution for the first attribute of the object is 

            Re claim 17, Qiu teaches of recognizing the first attribute of the object based on the determined distribution for the first attribute of the object (see claim 1).  

             Re claim 19, Qiu and Kwak teach all the limitations of claim 14 as well as Kwak teaches of wherein each of the plurality of sample information comprises respective confidence information for the second attribute (see claims 4 and 6).  

            Re claim 20, Qiu teaches of wherein the object is human, wherein the first attribute and the second attribute of the object are facial attributes of the human (nose and eyes, Page21, first paragraph) or body attributes of the human.

            Re claims 21 and 23, Qiu teaches of a method of controlling a computer to function as the recognition apparatus according to Claim 1 (CNN, Abstract).  

            Re claims 22 and 24, Qiu and Kwak teach all the limitations of claims 1 and 14 as well as Kwak teaches of a non-transitory computer-readable storage medium storing a program which, when executed by a computer, causes the computer to function as the recognition apparatus (non-transitory computer-readable storage medium, Paragraph 0141).  
.

	
            Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Qiu and Kwak in view of Brandt et al (US 2015/0131873).

            Re claim 8, Qiu and Kwak teach all the limitations of claim 6 except of wherein the subset is determined by selecting at least one cluster which are obtained by clustering the pre-determined sample information.
             Brandt teaches of selecting at least one cluster which are obtained by clustering the plurality of the sample information (cluster, Paragraphs 0023 and 0052).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to selected at least one cluster obtained by clustering the plurality of the sample information for improved processing.

            Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Qiu and Kwak in view of Ueki et al (US 2013/0254143).

Re claim 16, Qiu and Kwak teach all the limitations of claim 14 except of wherein the distribution for the first attribute of the object is at least represented as: Heat Map, Histogram or Curve Graph.  
              Ueki teaches of a distribution for the first attribute of the object is at least represented as: Heat Map, Histogram or Curve Graph (Figures 7 – 8).
             It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the distribution for the first attribute of the object is at least represented as a Curve Graph so as to analyze information in well-structured formats, making it easier to interpret data.

            Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Qiu and Kwak in view of Liang (US 2020/0134294).

            Re claim 18, Qiu and Kwak teach all the limitations of claim 14 except of wherein the instructions, when executed by the one or more processors, further cause the apparatus to: recognize a confidence interval of the first attribute of the object based on the determined distribution for the first attribute of the object.
             Liang teaches of recognizing a confidence interval of the first attribute of the object based on the determined distribution for the first attribute of the object (age distribution interval, Paragraphs 0093 – 0095).
             It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have recognized a confidence interval of .

Response to Arguments

            Applicant's arguments filed January 27, 2021 have been fully considered but they are not persuasive. 
            Applicants submit that none of the cited references disclose of the amended features of claim 1. The technique disclosed by Kwak relates to estimating a gender-robust age by inputting feature data into a model trained to calculate male age and a model trained to calculate female age, and performing age estimation based on the two calculation results.
           As discussed above, the Examiner submits that Kwak teaches of the confidence information containing probabilities that the object belongs to each values or classes for a second attribute (gender, Figures 3 – 5) which corresponds to the first attribute (age, Figures 3 – 5) (female age probability, male age probability, Fig.5) (Paragraphs 0066 – 0071, Figures 3 – 5). Therefore, the combination of Qui and Kwak teach all the limitations of claim 1.




Conclusion

           Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206.  The examiner can normally be reached on M-F 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ARISTOCRATIS FOTAKIS/
Primary Examiner, Art Unit 2633